DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrated circuit” & “constricting element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “constricting element” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 13 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter “constricting element” fails to comply with a written description requirement. Applicant teaches a bottom portion of the hyperboloid and the bottom portion of the hyperboloid further includes a constricting element.  Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the “constricting element” to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 12, the claimed subject matter “one or more rejection filters are coplanar to the top surface of the array of optical sensors” is rendered indefinite.  Applicant implicitly teaches the bottom of the rejection filter (fig 7, 220) is located above the top portion of the optical sensor array (fig 7, 220).  The distance between the top and bottom surface would indicate both surfaces are not in the same plane.  Examiner notes in order for the bottom surface to be coplanar with the top surface both surfaces would have to share the same plane as shown in fig 1.

    PNG
    media_image1.png
    272
    496
    media_image1.png
    Greyscale

In regards to claim 13, the claimed subject matter “constricting element” is rendered indefinite.  Examiner notes the specification does not provide the structure for the “constricting element” to perform the claimed functions.  Applicant teaches a bottom portion of the hyperboloid and the bottom portion of the hyperboloid further includes a constricting element.  Based upon the specification there is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,8,9,11,14, &18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutartre US Pub No. 2016/0118431 in view of Hsu et al. US Pub No. 20170110501.

With respect to claim 1, Dutartre teaches an optical sensor system comprises:
an array of optical sensors (fig 3, 14) “photodiode array”, the array of optical sensors having a respective top surface (0014) (0004);
a plurality of filters (fig 3, 19) “color filters” having a respective top surface and a respective bottom surface (0006), wherein the bottom surface of the plurality of filters is located proximal to the top surface of the array of optical sensors; and
an angle-of-incidence layer (fig 3,20) having a respective top surface, a respective bottom surface, and a respective thickness Y, wherein the bottom surface of the angle-of-incidence layer is located a predetermined distance X from the top surface of the plurality of filters, wherein the angle-of-incidence layer includes a plurality of collimating elements “collimating lenses” (0006), wherein each collimating element of the angle-of-incidence layer has an aperture width Z.

Dutarte does not specifically teach an integrated circuit.

Hsu, in the same field of endeavor as Dutarte of imaging via an array of lenses, teaches an integrated circuit comprising an array of optical sensors disposed within a semiconductor substrate (claim 1).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine an integrated circuit’s semiconductor substrate with Dutarte’s optical sensors to enable electrical current to power the optical sensors for activation of imaging.

With respect to claim 3 according to claim 1, the combination teaches the optical sensor system wherein the aperture width Z, the angle-of-incidence layer thickness Y and the predetermined distance X are adapted to limit an angle-of-incidence of light exiting the angle-of-incidence layer below a maximum angle.

Examines submits a collimating lens which has an aperture width and thickness inherently limits the exiting angle of light rays from an object at a predetermined distance below a maximum since collimated light is considered to be parallel or substantially parallel.

With respect to claim 4 according to claim 1, the combination teaches the optical sensor system further comprising a diffusion layer (fig 3,10 Dutarte) “generated electrons that can diffuse” having a respective top surface and a respective bottom surface (0011 Dutarte).

With respect to claim 8 according to claim 1, the combination teaches the optical sensor system wherein the bottom surface of the angle-of-incidence layer is atop the top surface of the plurality of filters (fig 3 Dutarte).

With respect to claim 9 according to claim 8, the combination teaches the optical sensor system wherein the angle-of-incidence layer (fig 3, 20 Dutarte) is adapted to extend beyond one or more edges of the array of optical sensors (fig 3, 14 Dutarte).

With respect to claim 11 according to claim 1, the combination teaches the optical sensor system wherein the top surface and the bottom surface of the plurality of filters is between the bottom surface of the angle-of-incidence layer and the top surface of the array of optical sensors (fig 3 Dutarte).

With respect to claim 14 according to claim 1, the combination teaches the optical sensor system further comprising: one or more lenses “collimating lenses” (0006 Dutarte).

With respect to claim 18, Dutarte teaches a method for manufacturing an optical sensor system, the method comprising:
forming an array of optical sensors (fig 3, 14) “photodiode array” on an integrated circuit, the array of optical sensors having a respective top surface (0014) (0004);
forming a plurality of filters (fig 3, 19) “color filters” having a respective top surface and a respective bottom surface (0006), wherein the bottom surface of the plurality of filters is located proximal to the top surface of the array of optical sensors; and
forming an angle-of-incidence layer (fig 3,20) having a respective top surface, a respective bottom surface, and a respective thickness Y atop the plurality of filters, wherein the bottom surface of the angle-of-incidence layer is located a respective predetermined distance X from the top surface of the plurality of filters, wherein the angle-of-incidence layer includes a plurality of collimating elements “collimating lenses” (0006), each collimating element of the plurality of the angle-of-incidence layer having a respective aperture width Z.

Dutarte does not specifically teach an integrated circuit.

Hsu, in the same field of endeavor as Dutarte of imaging via an array of lenses, teaches an integrated circuit comprising an array of optical sensors disposed within a semiconductor substrate (claim 1).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine an integrated circuit’s semiconductor substrate with Dutarte’s optical sensors to enable electrical current to power the optical sensors for activation of imaging.

Claim(s) 1,7, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang US 20050061950 in view of Hsu et al. US Pub No. 20170110501.

With respect to claim 1, Jiang teaches an optical sensor system comprises:
an array of optical sensors (fig 3, 19) “photo sensor” arranged on an integrated circuit (fig 3, 44-46) (0069), the array of optical sensors having a respective top surface (0072, line 5);
a plurality of filters (fig 3,17a, b, & c) “color filters” (0072, lines 15-20) having a respective top surface and a respective bottom surface, wherein the bottom surface of the plurality of filters is located proximal to the top surface of the array of optical sensors; and
an angle-of-incidence layer (fig 3, 14) having a respective top surface, a respective bottom surface, and a respective thickness Y, wherein the bottom surface of the angle-of-incidence layer is located a predetermined distance X from the top surface of the plurality of filters, wherein the angle-of-incidence layer includes a plurality of collimating elements “collimates the incoming light” (0078, lines 5-6), wherein each collimating element of the angle-of-incidence layer has an aperture width Z.

Jiang does not specifically teach an integrated circuit.

Hsu, in the same field of endeavor as Jiang of imaging via an array of lenses, teaches an integrated circuit comprising an array of optical sensors disposed within a semiconductor substrate (claim 1).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine an integrated circuit’s semiconductor substrate with Jiang’s optical sensors to enable electrical current to power the optical sensors for activation of imaging.

With respect to claim 7 according to claim 1, the combination teaches the optical sensor system wherein the angle-of-incidence layer (fig 3, 15 Jiang) top surface and bottom surface are between the bottom surface of the plurality of filters (fig 3, 17 Jiang) and the top surface of the array of optical sensors (fig 3, 19 Jiang).

With respect to claim 16 according to claim 1, the combination teaches the optical sensor system further comprising: another angle-of-incidence layer “second micro-lens array” (fig 3, 12 Jiang) (0066, lines 4-6 Jiang) proximal to the angle-of-incidence layer.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang US 20050061950 in view of Hsu et al. US Pub No. 20170110501 in further view of Koike et a. US Pub No. 2008/0036759.

With respect to claim 15 according to claim 1, the combination teaches the optical sensor system wherein the top surface of the angle-of-incidence layer (fig 3, 15 Jiang) is coupled to the bottom surface of the plurality of filters (fig 3, 17 Jiang).

Jiang does not teach an adhesive.

Takafumi, in the same field of endeavor as Jiang of arrayed lenses and color filters, teaches an adhesive layer (fig 7, 6) is located between an array of lens (fig 7,2) and colored filter substrate (fig 2, 52) (0075, line 1).  Examiner submits one of ordinary skill would understand the adhesive layer is connecting the lens to the filter.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine Takafumi’s adhesive layer with the combination’s angle of incidence layer and filters to securely fastened layered optical components.

Claim(s) 1,4,6,18, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki US Pub No. 2015/0288935 in view of Hsu et al. US Pub No. 20170110501 in further view of Jiang US Pub No. 2005/0061950.

With respect to claim 1, Shinozaki teaches an optical sensor system comprises:
an array of optical sensors (fig 14, 621) having a respective top surface;
a plurality of filters (fig 14, 622) having a respective top surface and a respective bottom surface,
wherein the bottom surface of the plurality of filters is located proximal to the top surface of the array of optical sensors; and
an angle-of-incidence layer (fig 14,623) having a respective top surface, a respective bottom
surface, and a respective thickness Y, wherein the bottom surface of the angle-of-incidence layer is located a predetermined distance X from the top surface of the plurality of filters, wherein the angle-of-incidence layer includes a plurality of elements, wherein each element of the angle-of-incidence layer has an aperture width Z.

Shinozaki does not specifically teach an integrated circuit.

Hsu, in the same field of endeavor as Shinozaki of imaging via an array of lenses, teaches an integrated circuit comprising an array of optical sensors disposed within a semiconductor substrate (claim 1).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine an integrated circuit’s semiconductor substrate with Shinozaki’s optical sensors to enable electrical current to power the optical sensors for activation of imaging.

The combination does not teach a plurality of collimating elements.

Jiang, in the same field of endeavor as Shinozaki of imaging via an array of lenses and color filter array, teaches collimating elements configured to collimate incoming light and focus it onto optical sensors (0078, lines 5-6). At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine collimating elements with Jiang’s optical sensor to prevent light of a specific wavelength filtered via the combination’s filter from entering the combination’s optical sensors detecting other wavelengths.
With respect to claim 4 according to claim 1, the combination teaches the optical sensor system further comprising a diffusion layer (fig 14, 624 Shinozaki) “diffused via the optical low-pass filter” having a respective top surface and a respective bottom surface (0030, lines 8-9 Shinozaki).

With respect to claim 6 according to claim 4, the combination teaches the optical sensor system wherein the bottom surface of the diffusion layer (fig 14, 624 Shinozaki) is atop the top surface of the plurality of filters.

With respect to claim 18, Shinozaki teaches a method for manufacturing an optical sensor system, the method comprising:
forming an array of optical sensors (fig 14, 621), the array of optical sensors having a respective top surface;
forming a plurality of filters (fig 14, 622) having a respective top surface and a respective bottom surface, wherein the bottom surface of the plurality of filters is located proximal to the top surface of the array of optical sensors; and
forming an angle-of-incidence layer (fig 14,623) having a respective top surface, a respective bottom surface, and a respective thickness Y atop the plurality of filters, wherein the bottom surface of the angle-of-incidence layer is located a respective predetermined distance X from the top surface of the plurality of filters, wherein the angle-of-incidence layer includes a plurality of elements, each element of the plurality of the angle-of-incidence layer having a respective aperture width Z.

Shinozaki does not specifically teach an integrated circuit.

Hsu, in the same field of endeavor as Shinozaki of imaging via an array of lenses, teaches an integrated circuit comprising an array of optical sensors disposed within a semiconductor substrate (claim 1).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine an integrated circuit’s semiconductor substrate with the Shinozaki’s optical sensors to enable electrical current to power the optical sensors for activation of imaging.

The combination does not teach a plurality of collimating elements.

Jiang, in the same field of endeavor as Shinozaki of imaging via an array of lenses and color filter array, teaches collimating elements configured to collimate incoming light and focus it onto optical sensors (0078, lines 5-6). At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to combine collimating elements with Jiang’s optical sensor to prevent light of a specific wavelength filtered via the combination’s filter from entering the combination’s optical sensors detecting other wavelengths.

With respect to claim 19 according to claim 18, the combination teaches the method further comprising: forming a diffusion layer (fig 14, 624 Shinozaki) “diffused via the optical low-pass filter” having a respective top surface, a respective bottom surface, and a respective thickness D atop the angle-of-incidence layer (0030, lines 8-9 Shinozaki).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki US Pub No. 2015/0288935 in view of Hsu et al. US Pub No. 20170110501 in further view of Jiang US Pub No. 2005/0061950 in further view of Otsuka et al. US Pub No. 2012/0086093.

With respect to claim 20 according to claim 19, the combination does not teach the method further comprising: forming a rejection filter having a respective top surface, a respective bottom surface.

Otsuka, in the same field of endeavor as Shinozaki of imaging via an array of lenses, teaches an anti-reflection coating (fig 1, 31 & 32) i.e. rejection filter may coat the surface of a lens (0074).  Anti-reflective coatings help remove unwanted glare.  Examiner notes one of ordinary skill may coat the outer lens (fig 14, 610) with an anti-reflective coating to avoid unwanted glare which can distort images.  At the time prior to the effective filing date of the invention it would have been obvious to combine Otsuka’s rejection filter with combination’s lens to provide clear images of an object without unwanted glare.  Examiner notes the rejection filter is atop the diffusion layer since the lens is located above the diffusion layer.

Allowable Subject Matter
Claims 12 & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  Claims 2, 5, 10, & 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim. The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the aperture width Z for each set of the plurality of sets of collimating elements is different from any other set of the plurality of sets of collimating elements”, in combination with the rest of the limitations of claim 2.

As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the diffusion layer top surface and bottom surface are between the plurality of filters and the array of optical sensors”, in combination with the rest of the limitations of claim 5.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the angle-of-incidence layer comprises a fiber-optic plate”, in combination with the rest of the limitations of claim 10.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the bottom surface and bottom surface of the one or more rejection filters are coplanar to the top surface of the array of optical sensors”, in combination with the rest of the limitations of claim 12.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a cone shape; an inverted cone shape; a serrated shape; an hourglass shape; a stacked cone shape; a sawtooth shape; a hyperboloid shape, and a modified hyperboloid shape, wherein a top portion of the hyperboloid has a smaller
aperture than a bottom portion of the hyperboloid and the bottom portion of the hyperboloid further includes a constricting element.”, in combination with the rest of the limitations of claim 13.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the primary angle-of- incidence elements and secondary angle-of-incidence elements form the plurality of collimating
elements”, in combination with the rest of the limitations of claim 17.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877